                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-CV-06223-DSF (KS)                                             Date: June 23, 2021
Title      Jay David Peppler v. Warden




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                Narissa Naval-Estrada                                       N/A
                    Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On July 18, 2018, Petitioner, a California state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus by a Person in State Custody (the “Petition”) pursuant to 28 U.S.C. §
2254. (Dkt. No. 1.) On August 16, 2018, Petitioner requested a Rhines stay (Dkt. No. 5), which
the Court granted on August 20, 20218 (Dkt. No. 6). The Court ordered Petitioner to file, inter
alia, status reports advising the Court of the status of his state habeas proceeding every 45 days.
(Dkt. No. 6.; see also Dkt. No. 33) Petitioner last filed a status report on April 15, 2021. (Dkt.
No. 39.) Accordingly, his next status report was due on May 30, 2021.

        More than three weeks have now passed since Petitioner’s May 30, 2021 deadline for filing
a status report, and Petitioner has neither filed a status report nor otherwise communicated with
the Court about his case. Accordingly, Petitioner is ORDERED TO SHOW CAUSE no later
than July 14, 2021, why this case should not be dismissed for his failure to prosecute and comply
with the Court’s prior Order.

       To discharge this Order and proceed with this action, Petitioner must file one of the
following on or before July 14, 2021:

        (1) a status report describing the current state of the relevant proceedings in state court; or
        (2) a request for an extension of time that establishes good cause supported by competent
            evidence for Petitioner’s failure to file a status report on or before May 30, 2021.

       Alternatively, if Petitioner no longer wishes to proceed with this case, he may file a signed
document entitled “Notice of Dismissal” in which he requests the voluntary dismissal of this action
without prejudice.


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:18-CV-06223-DSF (KS)                                        Date: June 23, 2021
Title      Jay David Peppler v. Warden


        Petitioner is expressly cautioned that his failure to timely respond to this order may
result in the Court vacating the stay nunc pro tunc and recommending dismissal of the action
based on Local Rule 41-1 and Rule 41 of the Federal Rules of Civil Procedure.


                                                                                           :
                                                               Initials of Preparer       nne




CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
